Name: Commission Regulation (EC) No 185/2007 of 20 February 2007 amending Regulations (EC) No 809/2003 and (EC) No 810/2003 as regards extension of the validity of the transitional measures for composting and biogas plants under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (Text with EEA relevance )
 Type: Regulation
 Subject Matter: industrial structures and policy;  health;  technology and technical regulations;  environmental policy;  means of agricultural production;  soft energy;  animal product
 Date Published: nan

 1.3.2007 EN Official Journal of the European Union L 63/4 COMMISSION REGULATION (EC) No 185/2007 of 20 February 2007 amending Regulations (EC) No 809/2003 and (EC) No 810/2003 as regards extension of the validity of the transitional measures for composting and biogas plants under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down health rules concerning animal by-products not intended for human consumption. In view of the strict nature of those rules, transitional measures have been granted. (2) Commission Regulation (EC) No 809/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the processing standards for category 3 material and manure used in composting plants (2) provides for certain transitional measures in order to give industry time to adjust and develop alternative processing standards for Category 3 material and manure used in composting plants until 31 December 2006. (3) Commission Regulation (EC) No 810/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards processing standards for category 3 material and manure used in biogas plants (3) provides for certain transitional measures in order to give industry time to adjust and develop alternative processing standards for Category 3 material and manure used in biogas plants until 31 December 2006. (4) On 7 September 2005, the European Food Safety Authority (EFSA) issued an opinion on the safety vis-Ã -vis biological risks of biogas and composting treatment standards of animal by-products. (5) On the basis of the abovementioned EFSA opinion, Commission Regulation (EC) No 208/2006 of 7 February 2006 amending Annexes VI and VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards processing standards for biogas and composting plants and requirements for manure (4) was adopted on 7 February 2006, laying down validation requirements for alternative processing standards. (6) The transitional measures laid down in Regulations (EC) No 809/2003 and (EC) No 810/2003 do not restrict the concerned operators in making use of the validation procedure introduced by Regulation (EC) No 208/2006. (7) Alternative processing standards may now be approved by the competent authority of Member States if the validation has been carried out successfully. However, the Member States need more time to complete validation procedures. (8) In addition, mesophilic fermentation processes are commonly used in certain regions of the EU. Such processes were not specifically addressed in the abovementioned EFSA opinion; however, they might not fulfil all requirements laid down for the validation of alternative processing standards. The Commission has therefore forwarded a question to EFSA seeking its advice on the safety of the mesophilic fermentation process. EFSA is currently evaluating the possible risks of this process. (9) While awaiting this advice from EFSA and in order to provide additional time to Member States for the validation of alternative processes, the transitional measures provided for in Regulations (EC) No 809/2003 and (EC) No 810/2003 should be extended for a further period of time to enable the Member States to authorise operators to continue to apply national rules for the processing standards for Category 3 materials and manure used in composting and biogas plants. (10) Regulations (EC) No 809/2003 and (EC) No 810/2003 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1), Article 3(2) and Article 4, of Regulation (EC) No 809/2003, the date 31 December 2006 is replaced by 30 June 2008. Article 2 In Article 1(1), Article 3(2) and Article 4, of Regulation (EC) No 810/2003, the date 31 December 2006 is replaced by 30 June 2008. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 2007/2006 (OJ L 379, 28.12.2006, p. 98). (2) OJ L 117, 13.5.2003, p. 10. Regulation as last amended by Regulation (EC) No 209/2006 (OJ L 36, 8.2.2006, p. 32). (3) OJ L 117, 13.5.2003, p. 12. Regulation as last amended by Regulation (EC) No 209/2006. (4) OJ L 36, 8.2.2006, p. 25.